FILED
                            NOT FOR PUBLICATION                             OCT 08 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CESAR MUNOZ-RUVALCABA, AKA                       No. 12-70422
Cesar Munoz-Rubalcava,
                                                 Agency No. A098-033-938
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 6, 2014**
                               Phoenix, Arizona

Before: D.W. NELSON, SILVERMAN, and M. SMITH, Circuit Judges.

       Cesar Munoz-Ruvalcaba, a native and citizen of Mexico, petitions for review

of a final order of removal. The Board of Immigration Appeals held that petitioner

was ineligible for cancellation of removal because his conviction for solicitation to

take the identity of another in violation of Arizona Revised Statute § 1002(A) and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§ 13-2008(A) involved moral turpitude. We have jurisdiction to consider whether

the conviction involves moral turpitude. Marmolejo-Campos v. Holder, 558 F.3d
903, 907 (9th Cir. 2009) (en banc). We grant the petition for review and remand to

the Board.

      The Board made two errors in its ruling determining that petitioner was

convicted of a crime involving moral turpitude. First, the Board used the wrong

version of the statute, Arizona Revised Statute § 13-2008. Petitioner’s offense was

committed in 2007, yet the Board used a version of the statute that was not

effective until May 1, 2008.

      Second, in its discussion of count 40, the count to which, as amended, the

petitioner plead guilty (solicitation to commit taking the identity of another) the

Board mistakenly quoted the allegations of count 41 (forgery). The government

concedes that this error requires remand.

      We grant the petition for review and remand for the Board to reconsider the

categorical and modified categorical approaches using the correct version of the

statute of conviction and the correct count of conviction.

      PETITION FOR GRANTED and REMANDED.




                                            2